Case 3:18-cv-01011-TJC-JRK Document 96 Filed 07/13/20 Page 1 of 3 PageID 13936




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

BRENDAN HANEY, GERALD REED, and
TROY SMITH, individually and on behalf
of all others similarly situated,

        Plaintiff,
v.                                                   Case No.: 3:18-cv-1011-J-32JRK

COSTA DEL MAR, INC.,
a Florida corporation,

      Defendant.
______________________________________/

     NOTICE OF FILING REDACTED DECLARATION OF STEFAN BOEDEKER IN
       SUPPORT OF PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
                 APPROVAL OF CLASS ACTION SETTLEMENT

       Plaintiffs hereby file the attached Redacted Declaration of Stefan Boedeker in Support of

Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement [Doc. 91].

The Declaration quantifies the estimated monetary value of injunctive relief related to Costa’s

“Lifetime Warranty” and “Nominal Fee” claims, ultimately concluding that the monetary value of

the injunctive relief is between $47,618,189 and $58,210,558 for a two-year period.         The

Declaration is attached hereto as Exhibit A.

       Respectfully submitted this 10th day of July, 2020.

                                                 HOLLAND & KNIGHT LLP

                                                 /s/ Peter P. Hargitai
                                                 Peter P. Hargitai (FBN 85375)
                                                 peter.hargitai@hklaw.com
                                                 Joshua H. Roberts (FBN 042029)
                                                 joshua.roberts@hklaw.com
                                                 Laura B. Renstrom (FBN 108019)
                                                 laura.renstrom@hklaw.com
                                                 Michael M. Gropper (FBN 105959)
                                                 michael.gropper@hklaw.com
                                                 50 North Laura Street, Suite 3900


                                               -1-
Case 3:18-cv-01011-TJC-JRK Document 96 Filed 07/13/20 Page 2 of 3 PageID 13937




                                                   Jacksonville, Florida 32202
                                                   Telephone: (904) 353-2000
                                                   Facsimile: (904) 358-1872

                                                   Attorneys for Plaintiffs and the Class


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on July 10, 2020, I filed the foregoing document with the

Court’s CM/ECF system, which will provide notice of filing to the following recipients:

Sara F. Holladay-Tobias
Florida Bar No. 0026225
stobias@mcguirewoods.com
Emily Y. Rottmann
Florida Bar No. 0093154
erottmann@mcguirewoods.com
MCGUIREWOODS LLP
50 N. Laura Street, Suite 3300
Jacksonville, Florida 32202
(904) 798-3200
(904) 798-3207 (fax)
Secondary Service Emails:
flservice@mcguirewoods.com
clambert@mcguirewoods.com
csweeney@mcguirewoods.com
– and –
Justin R. Opitz (admitted pro hac vice)
jopitz@mcguirewoods.com
MCGUIREWOODS LLP
2000 McKinney Avenue, Suite 1400
Dallas, Texas 75201
(214) 932-6471
(214) 273-7487 (fax)
– and –
Mark E. Anderson (admitted pro hac vice)
manderson@mcguirewoods.com
Jocelyn M. Mallette (admitted pro hac vice)
jmallette@mcguirewoods.com
MCGUIREWOODS LLP
434 Fayetteville Street, Suite 2600
Raleigh, North Carolina 27601

                                               2
Case 3:18-cv-01011-TJC-JRK Document 96 Filed 07/13/20 Page 3 of 3 PageID 13938




(919) 755-6600
(919) 755-6699 (fax)
Attorneys and Trial Counsel for Defendant
Costa Del Mar, Inc.
                                                By: /s/ Peter P. Hargitai
                                                  Peter P. Hargitai




                                            3
